Citation Nr: 1758132	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  08-35 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel




INTRODUCTION

The Veteran had qualifying service from August 1982 to January 1993.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2012, September 2015, October 2016, and July 2017, the Board remanded for further development.  Substantial compliance was not achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, the evidence currently of record is insufficient to decide the claims; as such, remand is required.  The crux of both claims is whether an etiological relationship exists between the disability and service.  The Veteran does not have the medical background required to competently render an etiological opinion and has not provided any etiological opinions from competent sources.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, although VA has provided several etiological opinions, because they have not fully accounted for the Veteran's documented history and reported history, the Board has sought to remedy that on several occasions.  The most recent examination report dated in August 2017, again failed to discuss the Veteran's reported post service history of relevant joint complaints over the course of time.  As such, another Remand is warranted.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion (if available, from the August 2017 examiner) to assess whether either disability is etiologically related to service.  If it is necessary to re-examine the Veteran to obtain the requested opinion, that should be arranged.  

The examiner is asked to address the likely etiology for each neck and back disability diagnosed.  Specifically, is it at least as likely as not that it was incurred in, or is directly related to an in-service disease or injury, (including the reports of neck and back injuries/pain during service)?  If not, it would be useful for the examiner to identify the etiological factor(s) for the diagnosed neck and back disability(ies) considered more likely.  

The examiner should consider and address any pertinent findings in the service treatment records, as well as the Veteran's reported in-service and post service complaints, whether or not documented in any treatment records.  If the examiner considers that failing to seek treatment for many years post service is significant to the ultimate determination, the basis for that conclusion should be explained.  

In any event, the basis for all conclusions expressed should be fully explained.  

2.  The claims then should be re-adjudicated and if any claims remained denied, the Veteran and his representative should be provided a supplemental statement of the case, and given an opportunity to respond.  The case then should be returned to the Board for its review.  


The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

